Citation Nr: 1450529	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 2001.  He died in 2009 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Columbia, South Carolina, currently has jurisdiction over this matter.  

In June 2014, the appellant testified before the undersigned Veterans Law Judge sitting at the Columbia RO.  A transcript of that hearing has been associated with the record on appeal.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the June 2014 Board hearing transcript, a July 2010 statement from the appellant, and VA treatment records dated from September 2001 to August 2009 as well as a June 2014 waiver of RO consideration of new evidence in VBMS, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

The record reflects that the Veteran died in August 2009 as a result of glioblastoma multiforme, which he was noted to have had for 18 months.  The appellant alleges that such fatal brain tumor had its onset during, or within one year of his retirement from, service as he complained of headaches during service until the time of his death.  She specifically testified that she recalls him complaining of headaches with sharp pain in 1996 and stated that the right side of his head seemed larger.  She further contends that such is the result of exposure to radiation or chemicals during service.  Therefore, the appellant claims that service connection for the cause of the Veteran's death is warranted.

The Board initially finds that a remand is necessary in order to obtain outstanding private treatment records.  Specifically, treatment records from the Columbus Air Force Base (CAFB) Clinic dated May 2008 noted the Veteran was treated by Dr. Worthington at Roper Hospital and Dr. Decker, a radiation oncologist, for brain lesions and his brain tumor.  Therefore, such records should be obtained on remand. 

Additionally, while VA obtained an opinion regarding the cause of the Veteran's death in April 2012, the Board finds that another opinion is necessary to decide the claim.  In this regard, as noted previously, the appellant contends that the Veteran suffered from severe headaches at the end of his time in service and after retirement, which were early signs of the brain tumor that was later found.  The April 2012 VA examiner noted that the Veteran's service treatment records dated in December 1979 showed the Veteran's complaints of headaches for one week.  The examiner opined that it was less likely than not that the Veteran's headaches from some 28 years prior was clinically diagnostic for a brain tumor, otherwise the tumor would have manifested much sooner.  However, the VA examiner did not take into account the appellant's and Veteran's statements about headaches later in his service and immediately following his retirement from service, closer to the time when his tumor was found.  

Furthermore, the appellant contends that the Veteran's brain tumor was caused by the Veteran's exposure to radio and electrical waves as a communications specialist while in service.  She further contends that he was exposed to various chemicals while serving in the Persian Gulf, specifically Kuwait, which led to his developing the brain tumor which caused his death.  The Board notes that the Veteran's DD Form 214 documents his military specialty as satellite and wideband communication equipment specialist.  Additionally, the Veteran's service personnel records document his service in Kuwait in 1999.  Thus, the Board finds that remand is necessary to address whether the Veteran's fatal tumor is related to his military service, to include potential exposure to various chemicals in the Persian Gulf and/or radio or electrical waves.     

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide complete identifying information and appropriate authorization forms for any outstanding treatment records pertaining to the Veteran's brain tumor or headaches, to specifically include treatment records from Dr. Worthington at Roper Hospital and Dr. Decker.  Thereafter, all identified records should be obtained.  

For private treatment records, if the appellant provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and her representative and afford her an opportunity to submit any copies in her possession.  

2.  After all outstanding records have been associated with the claims file, the claims file, to include a copy of this remand, should be forwarded to an appropriate VA medical professional to determine the etiology of the Veteran's brain tumor and whether such is related to his military service.  The examiner should review the record and offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's brain tumor, which caused his death, was related to his military service.  The examiner should specifically address whether the headaches the Veteran claimed to have had at the end of service and right after his retirement from service are related to his later-diagnosed brain tumor.  Additionally, the examiner should address whether the Veteran's brain tumor was caused by or related to his in-service exposure to radio waves, electrical waves, and/or chemicals, specifically while serving in Kuwait.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered must be accompanied by clear rationale consistent with the evidence of record.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the record.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

